Citation Nr: 1537507	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-04 804	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder. 

2.  Entitlement to service connection for lumbar disc disease.

3.  Entitlement to an initial rating in excess of 50 percent for service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision, in which the RO denied service connection for lumbar disc disease and right hip arthritis; but granted service connection for anxiety disorder and assigned an initial rating of 30 percent, effective August 16, 2011.  In April 2012, the Veteran filed a notice of disagreement (NOD) on the claims for service connection for lumbar disc disease and right hip arthritis.  In September 2012, the Veteran filed an NOD with the initial assigned rating for anxiety disorder.  In January 2014, a statement of the case (SOC) was issued, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014. 

In December 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In a January 2014 rating decision, the RO assigned the Veteran's service-connected anxiety a higher initial rating of 50 percent, effective August 16, 2011.  Because the Veteran has disagreed with the initial rating assigned following the award of service connection for anxiety, the Board characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher initial rating,  inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2014, the Veteran's attorney submitted additional medical evidence directly to the Board, with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.   See 38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system. 

The Board's decision addressing the claim for  service connection for a right hip disorder, diagnosed as avascular necrosis of the right hip with degenerative arthritis, is set forth below.  The claim for service connection for lumbar disc disease and the claim for a higher rating for service-connected anxiety disorder are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the  matter herein decided have been accomplished.

2.  Although no right hip problems were documented in service, the Veteran has credibly asserted sustaining injury while diving, and experiencing symptoms referable to his right hip during that time frame, and the competent medical opinions on the question of whether the Veteran's current right hip disability, diagnosed as avascular necrosis of the right hip with degenerative arthritis, is etiologically related to military service are, at least, in relative equipoise.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right hip disability, diagnosed as avascular necrosis of the right hip with degenerative arthritis, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the Board's favorable disposition of the claim for service connection for a right hip disorder, all notification and development actions needed to fairly resolve this claim  has been accomplished.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, direct service connection requires:  (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran asserts that he has a right hip disorder as the result of his military service, specifically, injury associated with  his in-service diving.  The Veteran's DD 214 confirms that his military occupational specialty was diver.  

In this case, the Veteran's service treatment records include no notations as to complaints, findings or diagnoses of any right hip problems.  On the Veteran's March 1970 Report of Medical History for Diving School and his October 1971 Report of Medical History for Separation, he checked no to arthritis or rheumatism and to bone, joint, or other deformity.  The Veteran's March 1970 Report of Medical Examination for Diving School and his October 1971 Report of Medical Examination for Separation both had a normal clinical evaluation for lower extremities.  

The Veteran's post-service treatment records include a June 2010 VA treatment note indicating that he had years of muscle pain in the right hip when he was striding forward.  In an April 2011 VA treatment note, it was indicated that, the prior year, the Veteran fell from the roof and landed on his right hip and had pain since then.  A  December 2011 VA treatment note indicates that an x-ray revealed aseptic necrosis with advanced degenerative arthritis of the right hip.

On  December 2011 VA examination, it was noted that his treatment notes indicated that he performed martial arts for years and he was employed in the construction industry; it was also noted he fell off the roof in 2010.  The Veteran also reported that during his military service, he was pulled from the water when he hit an underwater obstacle; he hurt his back but  he did not seek medical attention.  The VA examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in service injury event or illness.  The rationale was that there was no medical evidence in service treatment records of any hip problem during active duty and there was medical evidence that the Veteran fell off of a roof in 2010 and landed on his right hip.  

The Veteran was then afforded a VA examination in January 2014.  The Veteran reported that he hurt his hip during service when he was a diver.  He indicated that a compound back fracture occurred in service but was not found until after service.  The VA examiner generally referenced the " Training Letter enclosed on the medical consequences of diving."  The VA examiner opined that it was less likely as not that the current Veteran's hip condition was due to military service.  The VA examiner indicated that the Veteran's claims file and VA medical records show that the Veteran did not have a right hip arthritis condition in service.  There was no documentation immediately post service to support the chronicity of the claimed right hip arthritis condition; instead, he was first seen at  VA in October 2002 and then reported right hip pain for 10 years.  In addition, the December 2011 VA examiner  noted that the Veteran performed martial arts for years and that he was employed in the construction industry.  The VA examiner then concluded that it was less likely than not that the Veteran's claimed right hip arthritis was incurred in or caused by or aggravated by his military occupation as a diver.

In an August 2014 statement, a private physician indicated that the Veteran's arthritis of the hip was asymptomatic for many years.  He also stated that he had reviewed the VA training letter, and that it was a very comprehensive evaluation of this condition and it clearly stated that this condition can be asymptomatic for years and later on show up as avascular necrosis.  He stated that he had reviewed the chart looking for potential causes for avascular necrosis of the hip, causes such as chemotherapy, alcoholism, excessive steroid use, trauma, and femoral neck fracture of the hip.  He then stated that routine trauma that can be sustained throughout a life does not cause avascular necrosis but instead it has to be specific, such as femoral neck fracture.  Other causes can include sickle cell anemia, Gaucher's disease, and biphosphate use.  He stated that in this case he could only determine the cause for aseptic necrosis as Caisson disease, which is experienced with commercial and military divers.  He then opined that since there is no other obvious cause in the Veteran's  medical record, it was more likely than not that his avascular necrosis is the result of his military diving experience.  He further stated that the Veteran's degenerative arthritis is most likely the beginning symptoms of avascular necrosis.  The early degenerative arthritis of the hip was most likely not the cause of his hip pain but the early symptoms of avascular necrosis.  Therefore, it was his opinion that the current hip condition was solely the result of avascular necrosis with associated degenerative arthritis secondary to the avascular necrosis.  He further explained  that the terms avascular necrosis and aseptic necrosis are identical.

On the question in-service injury, here, the Board finds that the Veteran's allegations of in-service diving injury to his right hip appear to be  credible and consistent with the circumstances of his in-service experiences as a diver.  As the Board has no reason to doubt the Veteran's description of injury associated with his in-service diving, his assertions in this regard are, thus, deemed credible.

On the question of etiology of his right hip disability, the Board notes, as indicated above, that the current record includes conflicting opinions on the question of whether the Veteran's current right hip disability is medically related to his in-diving. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet .App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).   However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the private and VA examiners are competent professionals who have each evaluated the Veteran, provided an opinion within his area of expertise, and provided some stated  rationale for the opinion provided.  See Nieves-Rodriguez , supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Each  examiner provided an opinion based upon essentially the same medical history and assertions, gleaned, in part, from interview with the Veteran, and  all indicated review VA Training Letter 07-04, Medical Consequences of Diving, which discusses the long term consequences of diving.  While two VA examiners provided opinions weighing against the claim, and one private physician provided an opinion in support of the claim, notably, only the private physician discussed the that training letter in relation to the Veteran.  Moreover, although the VA examiners specifically referenced possible post-service causes for the Veteran's hip disorder-to include a history of performing martial arts, working in construction, and a fall from a roof-the private physician generally indicated that "routine trauma that can be sustained throughout a life" was of little or no consequence with respect to the development of the underlying vascular necrosis.  Inasmuch as the Board finds no adequate basis to reject the private physician's supportive on the basis of a lack of credibility or probative value (see, e.g.., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997)), the Board instead finds that overall, these competent but contrary opinions which directly address the etiology question are entitled to, essentially, equal probative weight.  

As such, the Board finds that the evidence for and against the claim is relatively evenly balanced, or, in other words, in relative equipoise.  Under these circumstances,  the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  As such, the Board finds that, on this record, and with resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for right hip disability, diagnosed as avascular necrosis of the right hip with degenerative arthritis, are met. 



ORDER

Service connection for avascular necrosis of the right hip with degenerative arthritis is granted. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

The Veteran also asserts that, in addition to hip disability (for which  service connection has been granted)-he also has low back disability, diagnosed as lumbar disc disease, as the result of his military service-specifically, injury associated with  in-service diving.  

An April 2011 VA treatment record includes a notation that the Veteran had a chronic back injury of  L4-L5 as a result of a compound fracture from a sidekick while kickboxing thirty years prior.  On  December 2011 VA examination , the examiner noted that his treatment notes indicated that he performed martial arts for years and he was employed in the construction industry; it was also noted he fell off the roof in 2010.  The Veteran reported that, during his military service, he was pulled from the water when he hit an underwater obstacle; he hurt his back and he did not seek medical attention.  The VA examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in service injury event or illness.  The rationale was that there was no medical evidence in service treatment records of any back problem during active duty; there was medical evidence of a low back condition for the past thirty years due to a martial arts injury.  

The Veteran was then afforded a VA examination in January 2014.  The examiner noted the Veteran's reportthat he hurt his back during service when he was a diver, as well as his report that a compound back fracture occurred in service but was not found until after service.  The VA examiner opined that it was less likely as not that the Veteran's back condition was due to military service .  As apparent explanation for the opinion, the VA examiner included a notation to "See Training Letter enclosed on the medical consequences of diving."  The VA examiner also referenced statements in the  December 2011 VA examination report that the  Veteran injured his back 30 years ago kickboxing, that he had performed martial arts for years, and that he was employed in the construction industry.  The VA examiner then concluded that it was less likely than not that the Veteran's claimed lumbar disc disease was incurred in or caused by or aggravated by his military occupation as a diver.

In the August 2014 statement supporting the award of service connection for right hip disability, the physician declined to comment on the etiology of current back disability, noting, with respect to the back, that it "would be stretching a bit to connect it with his hip condition, the main condition."  

The Board points out that, while the January 2014 VA examiner noted the VA Training Letter, in providing rationale for his negative opinion, he did not discuss such letter, and how the long term consequences of diving expressed therein do or do not pertain to the Veteran  Hence, further medical opinion in this regard is warranted.  The Board also finds that since service connection for the Veteran's right hip disorder, diagnosed as avascular necrosis of the right hip with degenerative arthritis, has now been granted (as discussed above), medical opinion as to whether, if not deemed medically related to service, the Veteran's lumbar spine disability was  caused or aggravated by his now service-connected right hip disability would be helpful in resolving the claim  Hence, further medical opinion in connection with the lumbar spine claim is warranted.

The Board also finds that the medical evidence of currently of record is inadequate to resolve the claim for an initial rating in excess of 50 percent for anxiety.  The Veteran was afforded a VA examination in December 2011.  That examiner opined that  the VA examiner stated that the Veteran's anxiety was best summarized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  A November 2013 VA treatment note reflects  the Veteran's abbreviated neuropsychological evaluation results.  His immediate memory was unimpaired but low average; his visuospatial/constructional abilities were moderately impaired; his language was unimpaired; his attention and concentration were mildly to moderately impaired; his delayed memory was moderately impaired; his processing speed, cognitive flexibility, and verbal reasoning abilities were all mildly impaired; his abstract reasoning ability abilities were mildly to moderately impaired; and his psychological status was moderate for both depression and anxiety.

The  January 2014 VA examiner expressed that the Veteran's anxiety symptoms were best summarized as resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner also discussed the Veteran's November 2013 neuropsychological testing.  She stated that this testing revealed some mild to moderate cognitive deficits of unknown etiology, but noted that the Veteran's neuropsychological testing results were not consistent with his clinical presentation on examination today.  She also stated that the medical literature supported that neuropsychological testing results could be significantly impacted by psychological factors such as anxiety or medication use. 

In addition to the medical evidence above, there are also statements by the Veteran, his ex-wife, and his now former business partner.  In September 2012, the Veteran's f business partner stated that they had  been friends for the past 30 years and worked together for the past 15 years.  He noticed the Veteran's various anxiety problems that have taken a toll on both his business and personal judgment.   The Veteran came to work crying, not wanting to work, and extremely depressed.  This caused a great deal of difficulty in handling any sort of business contracts.  He stated that the Veteran's depression has gotten extremely bad over the last few years and that at one time the Veteran considered suicide.  He stated that the Veteran's mental status forced him to dissolve their business relationship and move on into a totally independent field.  He also stated that he found the Veteran had difficulty working, could not make changes easily, and stayed in the "safe zone".

The Board finds that, while the January 2014 VA examiner reported the Veteran's symptomatology, she did not clearly indicate consideration of the lay statements of  record (to include from the Veteran's ex-wife and business partner).  In addition, while she noted that  Veteran's November 2013 neuropsychological testing s revealing cognitive impairment, and that essentially, the Veteran did not present as an individual with cognitive impairment, she did not specifically comment on the validity of the prior testing results, or indicate that any further testing had then been conducted.  Notably, if the Veteran is found to have cognitive impairment, medical comment as to whether it is medically possible to distinguish the symptoms and effects of such impairment from service-connected anxiety is warranted.   See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to a veteran's service-connected condition).  

Also, given the length of time the claim has been pending, and the disparities described above, a retrospective opinion addressing the severity of the Veteran's psychiatric impairment since the August 2011 effective date of the award of service connection would be helpful. .  See, e.g., Chotta v. Peake, 22 Vet. App. 80 (2008); so Vigil v. Peake, 22 Vet. App. 63 (2008).  

Notably, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the Veteran's psychiatric disorder must be evaluated in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  Therefore, the VA examiner must use the DSM-IV in evaluating the Veteran. 

Prior to arranging to obtain further medical opinions in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

As regards VA records, treatment records from the Tampa VA Medical Center (VAMC) are associated with the Veteran's claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran  another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran,  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who conducted the Veteran's January 2014 spine examination  

If that physician is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain a medical opinion from another appropriate physician based on review of the claims file (if possible).  The need for an additional examination of the Veteran is left to the discretion of the physician designated to provide e the addendum opinion.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertion.  The VA Examiner must also be given a copy of VA Training Letter 07-0, Medical Consequences of Diving. 

The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that current lumbar spine disability (a) had its onset in or is otherwise medically related to service, to include alleged injury associated with  in-service diving.

If the Veteran's lumbar spine disability is not deemed medically-related to service, the VA examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated (worsened beyond  natural progression) by now service-connected hip disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In rendering the requested opinions, the physician must consider and discuss all pertinent in- and post-service medical evidence-to specifically include any documented post-service injury(ies), along with the previous December 2011, January 2014 , and August 2014 opinions (to include comment on the private physician's theory about the Veteran developing Caisson disease)-as well as the Veteran's competent lay assertions as to in-service injury, and as to nature, onset and continuity of symptoms.  The VA examiner must also clearly consider and discuss VA Training Letter 07-0, Medical Consequences of Diving, as it relates to this Veteran.   

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, preferably, by  a psychiatrist or psychologist, for evaluation of his anxiety. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.   All necessary tests and studies (to include psychological testing, to rule out/confirm cognitive impairment) should be accomplished (with all findings made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail. All clinical findings should rendered in accordance with the DSM-IV.

The examiner should clearly identify and render specific findings as to the existence, and extent, frequency, or severity, as appropriate, of all current manifestations of the Veteran's service-connected anxiety.  In doing so, the examiner should specifically indicate whether the Veteran currently has cognitive impairment.  

If not, the examiner should reconcile that conclusion with the November 2011 testing results and examiner's findings based on such results.

If so, the examiner should clearly indicate whether cognitive impairment is associated with service-connected psychiatric disability, and, if not, whether it is medically possible to distinguish symptoms associated with cognitive impairment from those attributable to service-connected anxiety.  If it is not possible to distinguish the symptoms/effects of service-connected and non-service-connected psychiatric impairment, the examiner should clearly so state, and  indicate that the clinical findings rendered are reflective of the Veteran's overall psychiatric impairment. 

Also, based on review and consideration of the Veteran's documented medical history and assertions (to include the Veteran's own statements and the statements provided by his ex-wife and his friend and former business partner), the examiner should indicate whether, at any time since August 16, 2011 (the effective date of the award of service connection), the Veteran's anxiety has changed in severity; and, if so, the approximate date(s) of any such change(s) and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.   The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


